Citation Nr: 1703287	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-32 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and L.P.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985 and December 1985 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which declined to reopen the Veteran's claim for entitlement to service connection for a back disability. In February 2013, the Board reopened the Veteran's claim on the basis that new and material evidence had been received, but denied entitlement to service connection for a back disability. In a June 2014 Memorandum Decision, the United States Court of Appeals for Veterans Claims (CAVC) remanded the claim for additional development, and the Board further remanded the claim in December 2014. The matter has since been returned to the Board for readjudication. 


FINDINGS OF FACT

1. The Veteran has been diagnosed with upper and lower back conditions, including mild rotoscoliosis with minimal degenerative changes of the lumbosacral spine.

2. The Veteran incurred an in-service back injury. 

3. The most competent, probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's current back disability was incurred in or is otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002). CAVC has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In letters dated September and October 2008, the Veteran was notified of the information and evidence necessary to substantiate his claim; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service records, VA treatment records, and Social Security Administration (SSA) records, and the Veteran has not indicated that there are additional records to be obtained. Further, the Veteran underwent relevant VA examination in June 2010, and an addendum opinion was obtained in February 2015. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided  rationales for the opinions expressed. As such, the Board finds that the VA examination reports and opinions are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in March 2012, the Veteran was afforded a videoconference hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of his claim. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2016), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim. Further, the VLJ solicited information as to any potentially outstanding evidence. As such, neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Stegall Considerations

This claim was most recently remanded by the Board in December 2014. At that time, the RO was instructed as follows: (1) Obtain and associate with the claims file any VA treatment records from 1990 to March 1995; (2) obtain an addendum opinion to the June 2010 VA spine examination; (3) readjudicate the matter on appeal; and (4) issue a Supplemental Statement of the Case (SSOC) if the claim remained denied. 
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the RO made several attempts to secure the Veteran's early VA treatment records, and those records that were available have been associated with the claims file. See Report of General Information dated in July 2016.  Additionally, a VA addendum opinion was obtained in February 2015. The claim was subsequently readjudicated, and an SSOC was issued in July 2016.

As such, the Board finds that there has been substantial compliance with its December 2014 remand directives. The Board will now review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to service connection for a back disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Upon reviewing the evidence of record against the above criteria, the Board first finds competent evidence of a current disability. The Veteran was diagnosed with generic upper and lower back conditions following his June 2010 VA examination. Further, the addendum opinion obtained in February 2015 asserted the existence of degenerative conditions of the cervical and lumbar spines, as evidenced by prior x-rays. Said x-rays, dated December 2008, indicate mild rotoscoliosis with minimal degenerative changes of the lumbosacral spine. The Board finds that these diagnoses stand as competent evidence of a current disability, such that the first Shedden element has been met.

Further, the Board finds competent evidence that the Veteran suffered an in-service back injury. In this regard, the Veteran has asserted two unique incidents relevant to his claim. First, the Veteran claims to have suffered an accidental stab wound to the back while stationed in Scotland in the early 1980s. Subsequently, the Veteran claims to have slipped while cleaning equipment in the engine room, causing him to fall approximately 20 to 40 feet and land on the steel grates below. Additionally, the Veteran testified during his March 2012 videoconference that he injured his back several other times during work duty, although further details were not provided.  

The Board finds that the Veteran's testimony stands as competent and credible evidence of the in-service stabbing. A veteran is competent to report events capable of lay observation, and the Veteran's reports regarding this incident are consistent and well-documented throughout the record. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is largely corroborated by the available service treatment records (STRs). Said STRs indicate that in March 1984 and while stationed aboard the USS Hunley, the Veteran suffered a puncture wound underneath the right scapula following a reported accidental stabbing. The wound was sutured and the Veteran was released from medical observation several days later, with no reports of respiratory difficulty and pain limited to range of motion involving the costal muscles around the wound. As such, the evidence of record establishes that the Veteran suffered from a stab wound to the back during service. 

As the Veteran has shown himself to be a competent and credible witness, the Board also finds that his testimony stands as adequate evidence of the additionally reported in-service back injuries. To that end, the Board acknowledges that the record does not corroborate the Veteran's reports of a significant in-service fall during work duty. However, this is balanced against the Veteran's representation that he was unable to seek proper medical treatment following said injury. Additionally, the Veteran's STRs contain reports of back problems, although the etiologies of said problems are not identified. Despite the absence of corroborating evidence, the Board finds that the competency and credibility of the Veteran's testimony, coupled with the absence of any contradictory evidence, tends to suggest that the alleged in-service back injuries occurred. 

However, the Board finds that no nexus exists between the Veteran's in-service back injuries and his current disability. There are two nexus opinions of record in this regard. 

First, the Veteran underwent VA spine examination in June 2010. Upon diagnosing the Veteran with upper and lower back conditions, the VA examiner opined that the Veteran's current thoracic spine complaints were not caused by or a result of the Veteran being stabbed in service. By way of rationale, the examiner noted that the Veteran's stab wound constituted a minor flesh wound, which did not involve the spine or paraspinal musculature. This, coupled with the Veteran's inability to locate the site of the stab wound by himself, compelled the examiner to conclude that it did not make medical sense that his minor stab wound would result in chronic disability or disability to the spine. The Board affords moderate probative value to this opinion, which asserts a definitive nexus opinion as supported by a detailed rationale, but fails to address the possible causal relationship of the Veteran's current disability with any additional in-service incidents other than the stabbing. See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based upon an incomplete or inaccurate factual premise is not probative).

A negative nexus opinion was similarly offered in the February 2015 VA addendum opinion. At that time, the VA examiner opined that the Veteran's disability was less likely than not incurred in or caused by an in-service injury or event. In doing so, the examiner first noted the Veteran's entire history of in-service back injuries, including the accidental stabbing and reported fall. Ultimately, the examiner concluded that the Veteran's x-rays show degenerative conditions of the spine that are compatible with age, and not injury, and that there was no evidence in the record to support the Veteran's contention that service connection was warranted for his back injury. The Board affords significant probative value to this opinion, as it is derived from a complete understanding of the Veteran's medical history including relevant in-service back injuries and the degenerative nature of his current disability. Id. 

Thus, upon review of the above, the Board finds that no nexus exists between the Veteran's in-service back injuries and his current disability. Accordingly, service connection is not warranted in this case. 

In making this determination, the Board does not overlook the Veteran's contention that such a nexus does exist, as he has experienced ongoing back pain since the in-service stabbing. However, without appropriate medical training and expertise, which he has not demonstrated, the Veteran is not competent to provide an opinion regarding etiology. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). As such, the Veteran's mere assertion that a nexus exists, absent any supporting evidence in the record, is insufficient to justify the award of service connection in this case.

Additionally, the Board acknowledges that presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2016). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Here, the Veteran has reported chronic back pain since service. However, none of the Veteran's diagnosed back disabilities qualify as one such chronic disease. As such, presumptive service connection is not available for this claim.

Accordingly, after applying the benefit of the doubt to this case, the Board finds that the competent, probative evidence of record does not establish a link between the Veteran's service and his current back disability. As such, the service connection claim is denied. 38 C.F.R. § 3.102  (2016); see also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied. 




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


